United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-501
Issued: January 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2013 appellant, through his attorney, filed a timely appeal from the
August 21, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his schedule award claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
This issue is whether appellant met his burden of proof to establish a schedule award for
an employment-related permanent impairment to his left lower extremity.
On appeal, counsel contends that OWCP should have issued a schedule award under the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment as it failed to adjudicate appellant’s schedule award claim in a timely manner. He
also contends that, under FECA, appellant should be awarded a schedule award based on the
1

5 U.S.C. §§ 8101-8193.

impairment to his left lower extremity that includes all prior injuries. Counsel also disputes the
manner in which OWCP weighed the medical evidence and contends that at a very minimum,
appellant’s case should be referred to an impartial medical examiner.
FACTUAL HISTORY
On October 14, 1993 a traumatic injury claim was filed on behalf of appellant, then a 35year-old general mechanic. The claim form indicated that on that date he tripped on a grate with
his right leg and while trying to get his balance, his previously injured left leg kicked out from
him and he landed on the ground, injuring his left knee. OWCP accepted appellant’s claim for
contusion of the left hip and thigh and sprain of the left knee, lateral collateral ligament.
Appellant stopped working after the accident, received medical treatment and was released to
sedentary duty on October 14, 1993 and to full duty on November 16, 1993.
Appellant had previously suffered a crush injury to his left leg in a 1981 nonwork-related
hit and run accident which resulted in tibia and fibula fractures and approximately 17 surgeries
of his left leg. He underwent left knee arthroscopy for disruption of anterior cruciate ligament,
erosion of the lateral femoral condyle and microtrabecular fracture in April 1993.
On December 13, 2010 appellant filed a claim for a schedule award. In support of his
request, he submitted two reports from Dr. Nicholas Diamond, an osteopath, evaluating appellant
for a schedule award. In a September 14, 2006 report, Dr. Diamond noted that appellant had
three employment-related injuries: the October 14, 1993 injury, an injury on May 3, 1997 to his
cervical spine and a March 30, 2002 injury to his lumbar spine. He diagnosed appellant with:
(1) post-traumatic anterior cruciate ligament tear with grade 1 chondral erosion of lateral femoral
condyle of the left knee; (2) status post arthroscopy left knee with arthroscopic debridement of
anterior cruciate ligament and with irrigation of joint; (3) post-traumatic right posterolateral C5-6
herniated nucleus pulposus; (4) post-traumatic right C6 radiculopathy; (5) status post anterior
cervical discectomy and fusion with right iliac crest bone graft and anterior plate fixation;
(6) post-traumatic L5-S1 herniated nucleus pulposus per L3-4, L4-5, L5-S1 discogram;
(7) bilateral S1 radiculopathy per small pain fiber conduction study; and (8) status post anterior
lumbar interbody fusion L5-S1 with prosthetic cage device and left iliac crest bone graft.
Dr. Diamond’s physical examination of appellant included an examination of his left knee. He
noted well-healed portal arthroscopy scars. Dr. Diamond also noted an effusion, peripatellar
tenderness, medial joint space tenderness, lateral joint line tenderness and crepitus in the medial
joint compartment. Appellant had difficulty performing both kneeling and squatting and range
of motion revealed flexion-extension of 0-120/140 degrees. He also noted that Thesally’s test
was positive. Dr. Diamond applied the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) and determined that
appellant had a 30 percent impairment of the left lower extremity, a 40 percent impairment of the
right lower extremity and a 6 percent impairment of the right upper extremity.
On December 18, 2009 Dr. Diamond modified this opinion, applied the sixth edition of
the A.M.A., Guides and determined that appellant had a 12 percent impairment of his left lower
extremity. He explained that appellant had a class 1 left anterior cruciate ligament injury with

2

mild laxity which equaled a 10 percent impairment under the A.M.A., Guides.2 Dr. Diamond
adjusted this figure by noting a grade modifier for Functional History (GMFH) of 13 and a grade
modifier based on his Physical Examination (GMPE) of 2 for atrophy.4 He found that a grade
modifier for Clinical Studies (GMCS) as not applicable. Dr. Diamond then found that GMFHclass-based diagnosis (CDX) (1-1) equaled 0; and GMPE -- CDX (2 -- 1) equaled 1, for a net
adjustment of 1. He determined that the left lower extremity impairment after the net adjustment
was 12 percent. Dr. Diamond also diagnosed appellant with a right lower extremity impairment
of six percent and a right upper extremity impairment of one percent.
OWCP referred the case to an OWCP medical adviser. In a reply dated March 31, 2011,
the medical adviser indicated that there was no ratable left lower extremity impairments related
to the accepted conditions in this case. He noted that appellant’s claim was accepted for
contusion of the left hip and thigh and sprain of the lateral collateral ligament in the left knee.
The medical adviser noted that these were self-limiting conditions and do not result in permanent
impairment unless the sprains are severe and that there is no medical evidence to determine that
this was the case. He indicated that Dr. Diamond rated appellant for cervical and lumbar
conditions that were not accepted by OWCP.
By decision dated April 4, 2011, OWCP denied appellant’s claim for a schedule award.
By letter to appellant’s attorney dated May 20, 2011, it noted that, due to a mistake with regards
to mailing the decision, appellant’s appeal rights would go into effect the date of that letter.
By letter dated May 26, 2011, appellant, through counsel, requested a hearing before an
OWCP hearing representative.
Following a preliminary review, by decision dated August 16, 2011, OWCP’s hearing
representative determined that it was essential to determine whether there were any residuals of
the 1993 work injury as asserted by Dr. Diamond, and found that OWCP should arrange for a
second opinion examination to determine whether the effects of the injury resolved and whether
the injury had any effect on the preexisting condition. She noted that, if OWCP determines that
there are residuals of the work injury, then OWCP should determine a schedule award that
incorporates impairment for the preexisting condition. Thus, the hearing representative set aside
the April 4, 2011 OWCP decision and remanded for a de novo decision.
OWCP referred appellant to Dr. Robert A. Smith, a Board-certified surgeon, for a second
opinion. In a February 16, 2012 report, Dr. Smith reviewed appellant’s past medical history and
noted that in the early 1980’s appellant sustained a serious injury to his left lower extremity,
including fractures of the tibia and fibula, as well as a knee injury, which required approximately
18 surgeries on his left lower extremity over the years, including two arthroscopic procedures,
the most recent in April 1993. He noted that, at the present time, appellant had no complaints
about his hip or thigh and these were grossly normal. Dr. Smith noted that his examination of
2

A.M.A., Guides 519, Table 16-8.

3

Id. at 510, Table 16-3.

4

Id. at 517, Table 16-7.

3

the left knee revealed well-healed arthroscopic portal sites, no effusion in knee. He noted no
instability in the collateral ligaments, either medially or laterally, but that there was mild
instability in the anterior cruciate plane consistent with a complete tear of the anterior cruciate
ligament. Dr. Smith noted some mild atrophy in the quadriceps on the left and in the left calf,
but opined that these areas of muscle wasting were most likely related to the serious injuries
appellant sustained in the 1980’s. He also noted a peroneal nerve injury with a foot drop, which
again was preexisting and related to his prior injury. Dr. Smith applied the sixth edition of the
A.M.A., Guides and determined that the total impairment to appellant’s left lower extremity was
12 percent, using the same calculations as Dr. Diamond. However, he noted that this impairment
was based solely on preexisting factors from appellant’s prior injury to his left leg in the early
1980s. Dr. Smith noted that there was a zero percent ratable impairment of the left lower
extremity related to the accepted conditions in this case. He stated that the accepted conditions
in this case, which included soft tissue sprains of the left knee (lateral collateral ligament) and
contusions of the left hip and thigh had resolved and that the only residual impairment was from
a preexisting condition/injury.
OWCP referred Dr. Smith’s report to OWCP’s medical adviser. In a March 4, 2012
report, OWCP’s medical adviser agreed that appellant had a 12 percent impairment of his left
lower extremity consistent with the condition of mild ACL laxity status post injury and surgical
repair.
By decision dated March 7, 2012, OWCP denied appellant’s claim for a schedule award.
Dr. Diamond updated his report of September 14, 2006 again on June 8, 2012. In the
most recent report, he added a 2 percent impairment to his prior 12 percent impairment rating to
the left lower extremity, for a total impairment to the left lower extremity of 14 percent.
Dr. Diamond noted that the two percent impairment was added for left lateral collateral ligament
sprain of two percent. He calculated this figure by noting a class 1 left lateral collateral ligament
sprain which equaled two percent, with modifiers of 1 for GMFH and 2 for GMPE, which
amounted to 0 adjustment (GMFH - CDX (1-1) = 0; GMPE - CDX 2-1 = 1, GMCS - CDX (0-1= 1, net adjustment 0).
At the hearing held on June 13, 2012, counsel argued that OWCP erred in that it failed to
develop appellant’s claim for a schedule award until two years after the issuance of the sixth
edition of the A.M.A., Guides, thereby depriving appellant of the opportunity to pursue his claim
under the fifth edition of the A.M.A., Guides. He argued that under the sixth edition of the
A.M.A., Guides, a physician is required to rate the worst condition of the body part, and
sometimes the worst condition is the preexisting condition. Counsel also argued that at the very
least there was a conflict between Dr. Diamond and Dr. Smith, requiring referral of the case to an
impartial medical examiner.
By decision dated August 21, 2012, OWCP’s hearing representative affirmed OWCP’s
decision of March 7, 2012.

4

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations5 set forth the
number of weeks of compensation payable to employee sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.6 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The sixth edition requires identifying the impairment class for the diagnosed condition
CDX, which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.9 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10 The sixth edition
of the A.M.A., Guides also provides that range of motion may be selected as an alternative
approach in rating impairment under certain circumstances. A rating that is calculated using
range of motion may not be combined with a diagnosis-based impairment and stands alone as a
rating.11
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.12
ANALYSIS
OWCP accepted appellant’s claim for contusion of the left hip and thigh and sprain of the
left knee, lateral collateral ligament. Appellant filed a claim for a schedule award for an
impairment to his left lower extremity. Dr. Diamond, Dr. Smith and OWCP’s medical adviser
all agree that appellant has a 12 percent impairment to his left lower extremity. However, the

5

20 C.F.R. § 10.404.

6

Linda R. Sherman, 56 ECAB 127 (2004); Daniel C. Goings, 37 ECAB 781 (1986).

7

Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

A.M.A., Guides at 494-531.

10

Id. at 521.

11

L.B., Docket No. 12-910 (issued October 5, 2012).

12

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.808.6(d) (August 2002).

5

Board finds that OWCP properly denied appellant’s claim as appellant has not shown that he had
any residuals from his employment injury that entitled him to a schedule award.
Initially, the Board rejects the argument that the fifth edition of the A.M.A. Guides
applies. As of May 1, 2009, OWCP applies the sixth edition of the A.M.A., Guides. Although
Dr. Diamond initially evaluated appellant on September 14, 2006 under the fifth edition of the
A.M.A., Guides, there is no evidence that this report was submitted to OWCP until
November 29, 2011. Nor is there any evidence that appellant requested a schedule award until
December 13, 2010. Accordingly, OWCP properly applied the sixth edition of the A.M.A.,
Guides.
When Dr. Diamond applied the sixth edition of the A.M.A., Guides in his report of
December 18, 2009, he concluded that appellant had an impairment to his left lower extremity of
12 percent. However, this conclusion did not relate to appellant’s accepted injury of left hip and
thigh sprain and sprain of the left knee. Rather Dr. Diamond’s report is based on multiple
conditions not accepted by OWCP. Dr. Smith, the second opinion physician, agreed that
appellant had an impairment to his left lower extremity of 12 percent, but found that there was a
0 percent ratable impairment of the left lower extremity related to the accepted conditions in this
case. OWCP’s medical adviser agreed. Appellant must establish impairment to a scheduled
member caused by the accepted condition before impairment due to a preexisting condition can
be assessed.13 Accordingly, when a claimant does not demonstrate any permanent impairment
caused by the accepted injury, the claim is not ripe for consideration of any preexisting
impairment.14
The Board finds that OWCP properly did not consider any preexisting impairment in
discussing appellant’s entitlement to a schedule award. Although in a report dated June 8, 2012,
Dr. Diamond added a two percent impairment for left lateral collateral ligament sprain, he
offered no explanation in his report of why this condition was suddenly added, especially since
there is no evidence of a new physical examination; nor did he explain the relationship to the
employment injury, especially in light of the weight of the medical evidence establishing that
there were no employment-related residuals.
Accordingly, appellant has not met his burden of proof to establish a schedule award
based on an employment-related impairment to his left lower extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
entitled to a schedule award for a permanent impairment to his left lower extremity under FECA.
13

D.A., Docket No. 13-718 (issued June 20, 2013).

14

B.N., Docket No. 12-1394 (issued August 5, 2013); see also Thomas P. Lavin, 57 ECAB 353 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 21, 2012 is affirmed.
Issued: January 28, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

